Case 5:20-cr-00021-H-BQ Document 58 Filed 05/15/20                Page 1 of 1 PageID 116



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                LUBBOCK DTVISION

UNITED STATES OF AMERICA,
     Plaintiff,

                                                            NO. 5:20-CR-021-02-H

DUSTIN SCOTT WRIGHT (2),
     Defendant.


                  ORDER ACCEPTING REPORT AND RECOMMEAIDATION
                     OF TIIE TINITED STATES MAGISTRATE JI.JDGE
                            CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance wittt 28 U.S.C.

$   636OXl), the undersigrred District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

          out"auuy l{.-)ozo.


                                             J       WESLEY       RIX
                                                 ITED STATES DISTRICT JUDGE
